DETAILED ACTION

Status of Claims
Claims 14-19 and 22-31 are pending and presented for examination on the merits.
Claims 14 and 29 are currently amended.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/17/2020 was filed after the mailing date of the non-final Office action on 09/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 14-19 and 22-31 under 35 U.S.C. § 112(b) is withdrawn in view of applicant’s persuasive remarks.
The previous rejection of claims 20 and 21 under 35 U.S.C. § 112(b) is moot in view of the canceled status of the claims.

Status of Previous Double Patenting Rejection
The previous non-statutory, obviousness-type, provisional double patenting rejection over Application No. 16/083,062 is withdrawn in view of the terminal disclaimer filed 12/14/2020.  The terminal disclaimer is approved.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14-16, 19, 22-27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/178484 (A1) or EP 3147377 (A1) to Ori et al. (“Ori”) in view of US 2012/0114960 (A1) to Takesawa et al. (“Takesawa”).
EP 3147377 (A1) will serve as the English translation of WO 2015/178484 (A1).  All citations in this Office action will refer to the EP document unless otherwise noted.
Regarding claims 29 and 30, Ori teaches a cemented carbide alloy comprising hard phases (cemented hard material).  Title; abstract.  The cemented carbide has utility as a cutting tool for difficult-to-cut materials such as various metals.  Paragraphs [0001], [0002], [0007], [0089].  The components of the cemented carbide, which contains a metal binder phase and a hard phase, are uniformly mixed (hard particles embedded in binder).  Paragraph [0068].  
The hard phase (hard material particles) is present in an amount of 85-97% by mass (predominant phase).  Paragraph [0014].  A main component of the hard phase is tungsten carbide.  Paragraph [0015].  The average grain diameter of the hard phase is 0.5 µm to 5.0 µm.  Paragraph [0016].  
The binder phase contains Co (cobalt) and at least one type of platinum group element such as Ru (ruthenium) (ductile Co-Ru alloy).  Paragraph [0018].  Co is present in an amount of 2.5-14.5% by mass, and the Ru can be present in an amount of 0.5-4% 
In one example, Co is 8.7% by mass and Ru is 1.3% by mass.  Table 1 – Present product 9.  The calculated Ru content is 13% by mass with respect to Co + Ru content (=1.3/(8.7+1.3)).  
Compounds containing Ti, Ta, Nb, and V may optionally be added.  Paragraph [0015].  If not added, their amounts would be zero, which falls within the claimed ranges.
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       
Ori teaches that Cr-containing compounds may be added (paragraph [0015]; Table 1 – Present products 9 and 10), but does not identify a specific range of Cr present in the cemented carbide.
Takesawa, directed to WC-based cermet, teaches adding Cr in the form of Cr3C2 to a cermet for the purpose of improving high-temperature strength.  Paragraph [0018].  The Cr3C2
Regarding claims 14, 15, 19, and 22-26, Ori teaches a cemented carbide alloy comprising hard phases (cemented hard material) suitable for a tool.  Title; abstract; paragraph [0089].  A cutting tool can be used for difficult-to-cut materials such as various metals.  Paragraphs [0001], [0002], [0007], [0089].  The components of the cemented carbide, which contains a metal binder phase and a hard phase, are uniformly mixed (hard particles embedded in binder).  Paragraph [0068].  
The hard phase (hard material particles) is present in an amount of 85-97% by mass (predominant phase).  Paragraph [0014].  A main component of the hard phase is tungsten carbide.  Paragraph [0015].  The average grain diameter of the hard phase is 0.5 µm to 5.0 µm.  Paragraph [0016].  
The binder phase contains Co (cobalt) and at least one type of platinum group element such as Ru (ruthenium) (ductile metallic Co-Ru alloy).  Paragraph [0018].  Co is present in an amount of 2.5-14.5% by mass, and the Ru can be present in an amount of 0.5-4% by mass.  Paragraph [0019].  The sum total of Co and Ru (Co + Ru content) is therefore 3.0-18.5% by mass, which overlaps the claimed range.  
In one example, Co is 8.7% by mass and Ru is 1.3% by mass.  Table 1 – Present product 9.  The calculated Ru content is 13% by mass with respect to Co + Ru content (=1.3/(8.7+1.3)). 
Compounds containing Ti, Ta, Nb, and V may optionally be added.  Paragraph [0015].  If not added, their amounts would be zero, which falls within the claimed ranges.
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).   
Ori teaches that Cr-containing compounds may be added (paragraph [0015]; Table 1 – Present products 9 and 10), but does not identify a specific range of Cr present in the cemented carbide.
Takesawa, directed to WC-based cermet, teaches adding Cr in the form of Cr3C2 to a cermet for the purpose of improving high-temperature strength.  Paragraph [0018].  The Cr3C2 can be added in amounts as small as 0.1% by weight or as large as 10% by weight to achieve this effect without lowering toughness and fracture resistance.  Paragraph [0018].  The calculated weight fraction of Cr would be 0.0867% to 8.67%, which encompasses values of less than half the 0.5-4.0% by mass Ru content in Ori.  It would have been obvious to have limited the Cr content of Ori to the amounts suggested by Takesawa to enhance high-temperature strength.
Regarding claim 16, compounds containing Mo may optionally be added.  Paragraph [0015].  If not added, Mo would be zero, which falls within the claimed range.
Regarding claim 27, a coating comprising a nitride (AlTiMN) (hard material coating) may be applied onto the cemented carbide.  Paragraph [0012], item (5).  The coating may comprise at least one adhesive deposited by chemical vapor deposition (CVD) or by physical vapor deposition (PVD).  Paragraphs [0035], [0061].

Claims 17, 18, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ori in view of Takesawa, as applied to claims 16 and 29 above, and further in view of US 2017/0057878 (A1) to Eso (“Eso”).
Regarding claims 17, 18, and 31, Ori teaches that Mo-containing compounds may be added (paragraph [0015]), but does not specify a specific range of Mo present in the cemented carbide.
Eso, directed to cemented carbide compositions, teaches that the addition of Mo improves both wear resistance and fracture toughness.  FIG. 13.  Mo is added in an amount ranging from 0.5 wt.% to 10 wt.% of the metallic binder.  Table II.  In one example, 9.00 g of Mo2C is added.  Table IV – Grade Powder 1.  The composition total is 1000.29 g.  The composite is dewaxed (paragraph [0033]), so wax is omitted from the composition total.  The amount of Mo is 8.469 g in 9.00 g of Mo2C (=0.941 weighted fraction Mo in Mo2C * 9.00 g).  Thus, the Mo content as a proportion of cemented carbide is 0.85% by mass (=8.469/1000.29), which falls within the claimed ranges.
It would have been obvious to have limited the Mo-containing compound in the cemented carbides of Ori in the amounts suggested by Eso because Mo would enhance fracture toughness for a given wear resistance.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ori in view of Takesawa, as applied to claim 14 above, and further in view of US 6,511,265 (B1) to Mirchandani et al. (“Mirchandani.
Regarding claim 28, Ori teaches that the cemented carbide can be used in a cutting tool (paragraphs [0001], [0002], [0007], [0089]), but does not specify the structure of that tool.
Mirchandani, directed to a composite rotary tool fabricated from a cemented carbide, shows a drill (110) including a cutting portion (112) with cutting edges (114).  Col. 7, lines 63-67.  The drill (110) has a mounting portion (116).  Col. 8, lines 1-3.  The drill and mounting portion form a one-piece shaft.  FIG. 4.  The different parts of the drill can be selected so that the cutting surface wears down uniformly.  Col. 8, lines 21-26.  It would have been obvious to one of ordinary skill in the art to have used the cemented carbide of Ori in the tool of Mirchandani because the composition resists chipping and fracture.  Ori at paragraphs [0007], [0010].

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant’s position is that Ori does not teach or suggest that Cr should be restricted to less than half of the Ru content.  Applicant notes that examples Present Product 9 and Present Product 10 show compositions containing Cr in amounts that exceed half of the Ru content.
In response, although examples can be illustrative, they are not evidence of teaching away from a broader disclosure.  See MPEP § 2123(II).  Thus, while there are two examples (Present product 9 and Present product 10) showing instances where Cr exceeds one half of the Ru content, these examples do not restrict Cr content to these 
Applicant’s position is that Takesawa does not teach or suggest that Cr should be less than half Ru.  Applicant states that Takesawa does not teach how Cr should be selected when Ru is also present in the cemented hard material.
In response, the claims are directed to a product.  To satisfy a product claim, the prior art only needs to meet the numerical quantity of each component in the composition.  The prior art does not need to teach how each component was calculated or derived relative to other elements.
With respect to Takesawa, Takesawa teaches that the cermet can contain both Cr and Ru.  Paragraphs [0018], [0020].  In the binder specifically, Group 6 elements (e.g., Cr) can present in an amount of less than 50% by weight and Ru can be present in an amount of 30% by weight or less (paragraph [0020]), which overlaps the claimed range.  Since there is utility over an entire disclosed range, the aforementioned range covers instances where Cr is present in amounts smaller than, including less than half, of the Ru content.
Additionally, Takesawa teaches that the high-temperature (hot) strength can be improved with the presence of Cr in amounts as low as an amount needed to produce 0.1% by weight Cr3C2.  Paragraph [0018].  Thus, Takesawa does not limit Cr to only .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
February 4, 2021